 Case: 1:19-cv-00071-SNLJ Doc. #: 33 Filed: 12/04/20 Page: 1 of 8 PageID #: 210




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

ROBIN MESEY and JENNIFER MESEY, )
                                         )
       Plaintiffs,                       )
                                         )
v.                                       )            1:19-cv-00071
                                         )
CITY OF VAN BUREN, MISSOURI,             )
ALONZO BRADWELL, in his official         )
capacity as Chief of Police, and CHARLES )
ROPER,                                   )
                                         )
       Defendants.                       )

     DEFENDANT CHARLES ROPER’S MOTION FOR SUMMARY JUDGEMENT

       COMES NOW Defendant Charles Roper, by and through undersigned counsel, pursuant

to Federal Rule of Civil Procedure 56, and for his Motion for Summary Judgement, states as

follows:

                                        INTRODUCTION

       1.        Plaintiffs filed a Complaint in this Court against the City of Van Buren, Missouri;

Chief Alonzo Bradwell, and Mr. Roper on May 4, 2019. [Doc. #1]. In their Complaint, Plaintiffs

asserted a Fourth Amendment claim against Mr. Roper under and through 42 U.S.C. § 1983 (Count

I), as well as a Fourteenth Amendment claim against Van Buren and Chief Bradwell, also through

§ 1983 on a theory of respondeat superior (Counts II & III). Id. Only Count I is alleged as against

Mr. Roper. Id.

       2.        On October 10, 2019, this Court filed a Case Management Order for this case. [Doc.

#23]. Pursuant to that Order, discovery is now closed, and this matter is therefore ripe for Summary

Judgement. Id.




                                             Page 1 of 8
 Case: 1:19-cv-00071-SNLJ Doc. #: 33 Filed: 12/04/20 Page: 2 of 8 PageID #: 211




          3.      Plaintiff allege that Charles Roper, acting in his capacity as a police officer, shot

and killed their dogs, and is therefore liable for a deprivation of their property rights under the

Fourth Amendment. [Doc. #1.]

          4.      Although Charles was a reserve officer in training for the City of Van Buren,

Missouri, at the time of incident, he was not on-duty, nor was the incident related to his role as a

police officer.

          5.      For the reasons set forth herein, and the contemporaneously filed Memorandum of

Law in Support, Charles is entitled to summary judgement on Count I, the only count pertaining

to him.

                                           BACKGROUND

          6.      Charles Roper and his wife, Donna, had just left a visit with Donna’s father when

they came upon Plaintiffs’ dogs attaching Donna’s father’s beloved husky mix, Draco. Plaintiffs’

dogs were “ripping him apart.” Plaintiffs’ larger dog (Max), who weighed about 85 pounds was

on top of Draco with his jaws around Draco’s neck. Plaintiff’s smaller dog (Nina), who weighed

about 65 pounds was biting Draco’s feet. There was blood coming from Draco’s neck.

          7.      Charles and Donna pulled over and attempted to get Plaintiffs’ dogs to release

Draco by yelling at them, but that did not work. Charles drew his personal firearm and shot a

warning shot into the ground to frighten the attacking dogs. This worked to frighten the smaller

dog, who ran from the scene. It did not deter the larger dog, who continued to attack Draco.

          8.      Donna began to approach the dogs to try to coax the larger dog off of Draco, while

Charles cleared a jam in his firearm. When she was between three and five feet from the dogs, the

larger attacking dog, turned his attention to Donna.




                                              Page 2 of 8
 Case: 1:19-cv-00071-SNLJ Doc. #: 33 Filed: 12/04/20 Page: 3 of 8 PageID #: 212




          9.    The larger dog showed his teeth, barked, held his tail stiff, and raised his hackles,

all while staring at Mrs. Roper. The dog then began to come toward Donna. Charles pulled Donna

behind him and shot the larger dog, killing it.

          10.   Sometime prior to this incident, Charles and Donna had witnessed the larger dog

attempt to attack Donna’s father, Mr. Walberg. When the dog lunged towards Mr. Walberg, Draco

stepped in the way of the attack, and the two dogs fought until Plaintiffs’ son dragged the attacking

dog away. Draco had bite wounds all over his face from the attack. When Charles saw the same

dog approaching Donna in the same manner, he recognized these signals as a sign of imminent

attack.

          11.   The gun used by Charles was not his police weapon and it held 8 rounds. The

investigating officers recovered one spent bullet in the ground (the warning shot), one unspent

bullet (the ejected bullet from clearing the gun), and returned five rounds to Charles after the

investigation. These seven bullets, along with the bullet in the larger dog, accounted for all eight

rounds.

          12.   Although the smaller dog ran away from the attack after Mr. Roper fired his

warning shot into the ground, when the dog returned home, she had a bullet lodged in one of her

legs. This bullet cannot have come from Charles’ weapon as all eight rounds in his weapon were

accounted for and Plaintiffs confirmed they heard only 2 shots. The smaller dog was diagnosed

with heartworms more than a year after the incident, and died within a month of her diagnosis.

          13.   Neither of Plaintiffs’ dogs were leashed during the attack; Plaintiffs did not have a

wire or electric fence to restrain the dogs to their property. Plaintiffs had been cited for failing to

leash their dogs three times prior to the attack. Even after the incident, Plaintiffs allowed their dogs




                                             Page 3 of 8
 Case: 1:19-cv-00071-SNLJ Doc. #: 33 Filed: 12/04/20 Page: 4 of 8 PageID #: 213




to roam free. A third dog owned by Plaintiffs attacked another neighbor within 6 months of this

incident.

       14.     Charles was coming from a personal family visit at the time of the incident, he was

in his son’s vehicle with his wife, was not in uniform, was not using his police weapon, was not

coming from or going to any police activity and did not issue any citations or otherwise act in any

capacity as a law enforcement officer.

                                       LEGAL STANDARD

       15.     “Summary judgement is appropriate when, construing the evidence most favorably

to the nonmoving party, there is no genuine issue of material fact and the moving party is entitled

to judgment as a matter of law.” Crozier v. Wint, 736 F.3d 1134, 1136 (8th Cir. 2013), citing to

Fed. R. Civ. P. 56(c). By its plain language, Rule 56(c) requires entry of summary judgement

“against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the initial responsibility of

demonstrating the absence of a genuine issue of material fact. Id. at 323. However, that party need

not negate the nonmoving party’s claims by showing “the absence of a genuine issue of material

fact.” Id. at 325. Instead, “the burden on the moving party may be discharged by ‘showing’… that

there is an absence of evidence to support the nonmoving party’s case.” Id. citing to Fed. R. Civ.

P. 56(c).

       16.     If the moving party meets this burden, then the nonmoving party must “come

forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus.

Co. v. Zenith Radio, 475 U.S. 574, 587 (1985), citing to Fed. R. Civ. P. 56(e). “[T]he mere

existence of some alleged factual dispute between the parties” will not defeat an otherwise properly



                                             Page 4 of 8
 Case: 1:19-cv-00071-SNLJ Doc. #: 33 Filed: 12/04/20 Page: 5 of 8 PageID #: 214




supported motion for summary judgement. Quinn v. St. Louis Cty., 653 F.3d 745, 751 (8th Cir.

2011), citing to Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (internal quotation

marks omitted).

                                            ARGUMENT

        17.     42 U.S.C. § 1983 “imposes liability for certain actions taken ‘under color of’ law

that deprives a person ‘of a right secured by the Constitution and laws of the United States.’”

Dossett v. First State Bank, 399 F.3d 940, 947 (8th Cir. 2005), citing to Lugar v. Edmondson Oil

Co., 457 U.S. 922, 931 (1982). A “public employee acts under color of law when he ‘exercise[s]

power possessed by virtue of state law and made possible only because the wrongdoer is clothed

with the authority of state law.’” Johnson v. Philips, 664 F.3d 232, 239-40 (8th Cir. 2011), citing

to West v. Atkins, 487 U.S. 42, 49 (1988).

        18.     Officials’ acts in “the ambit of their personal pursuits are plainly excluded” from

the scope of § 1983. Dossett, 399 F.3d at 949, citing to Screws v. United States, 325 U.S. 91, 111

(1945) (plurality opinion). Factors include whether the officer is on duty and in uniform, the

motivation behind the officer’s actions, whether the officer had access to the victim because of his

position, and whether the officer threatened official conduct in the future. Magee v. Trustees of

Hamline University, Minn., 747 F.3d 532, 535 (8th Cir. 2014), citing to Roe, 128 F.3d at 1216.

        19.     In a Fourth Amendment claim, “[w]hat matters is the intrusion on the people’s

security from governmental interference.” Lesher v. Reed, 12 F.3d 148, 150 (8th Cir. 1994), citing

to Soldal v. Cook County, 506 U.S. 56, ---- (1992). The destruction of property is considered a

seizure under the Fourth Amendment because that destruction “by state officials poses as much of

a threat, if not more, to the people’s right to be ‘secure…in their effects’ as does the physical taking

of them.” Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994) (emphasis added), citing to U.S. Const.



                                             Page 5 of 8
 Case: 1:19-cv-00071-SNLJ Doc. #: 33 Filed: 12/04/20 Page: 6 of 8 PageID #: 215




Amend. IV, overruled on other grounds by Robinson v. Solano County, 278 F.3d 1007 (9th Cir.

2002).

         20.    Although Mr. Roper is a reserve officer for the Van Buren City Police Department,

he was not on-duty during this incident, was not in uniform, was not driving a police vehicle, and

was not acting in any capacity as a law enforcement officer. Rather, he was leaving a personal

family visit, in his son’s vehicle, with his wife, when he happened upon the dogs attacking his

father in law’s pet.

         21.    Since Charles was acting in the ambit of his personal pursuits, and not under coloe

of law when he scared off the smaller of Plaintiffs’ dogs and shot the larger dog before it could

attached his wife, this Court should grant summary judgement for Mr. Roper for Count I.

         22.    Furthermore, a defendant who shows, by a preponderance of the evidence, that they

were in “reasonable apprehension of imminent harmful contact by the dog or [were] acting to

prevent such imminent harmful contact against another person by the dog” is absolutely protected

from civil liability for the killing or injuring of that dog. MO ST § 273.033(1).

         23.    “The court shall award attorney’s fees, court costs, and all reasonable expenses

incurred by the defendant in defense of any…civil action brought by a plaintiff if the court finds

that the defendant has an absolute defense as provided in subsection 1…” Id. at (3).

         24.    Prior to the February 22, 2019 incident, Charles had observed the larger dog prepare

to attack Mr. Walberg; Charles was therefore familiar with the signals the larger dog gave prior to

attacking a human. On February 22, 2019, Charles observed the larger dog bark, show his teeth,

and stare at his wife, all with his hackles raised. Charles acted to defend Donna and himself as he

was in reasonable apprehension of imminent harm.

         25.    Charles is therefore absolutely protected from civil liability.



                                             Page 6 of 8
 Case: 1:19-cv-00071-SNLJ Doc. #: 33 Filed: 12/04/20 Page: 7 of 8 PageID #: 216




       26.     In the alternative, Charles is entitled to partial summary judgment as he is not

responsible for the destruction of Plaintiff’s smaller dog.

       27.     All eight rounds were recovered from Charles’ firearm, so he could not have been

responsible for the bullet lodged in the smaller dog’s leg. Moreover, the dog died more than a year

after the incident from contracting heartworms.

       28.     However, when Plaintiffs found the smaller dog, she was not able to use all four of

her legs to walk.

       29.     Because it is impossible in both time and means for Charles to have injured

Plaintiffs’ smaller dog, there is no genuine issue of material fact related to Plaintiffs’ smaller dog,

and Charles is entitled to partial summary judgement on this issue.

       WHEREFORE, based upon the foregoing, Defendant Charles Roper respectfully prays this

Court issue its Order granting summary judgement in favor of Defendant on Count I, entering an

award of attorney’s fees and costs, and such other and further relief as this Court deems just and

appropriate.

Date: December 4, 2020                         Respectfully submitted,

                                               FISHER PATTERSON SAYLER & SMITH, L.L.P.

                                               /s/ Portia C. Kayser
                                               Portia C. Kayser, #63527MO
                                               1010 Market Street, Suite 1650
                                               St. Louis, MO 63101
                                               Telephone and Fax: (314) 561-3675
                                               pkayser@fpsslaw.com

                                               Attorneys for Defendant Charles Roper




                                             Page 7 of 8
 Case: 1:19-cv-00071-SNLJ Doc. #: 33 Filed: 12/04/20 Page: 8 of 8 PageID #: 217




                                      Certificate of Service

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was filed via the Court’s electronic filing system this 4th day of December, 2020, and will be served
on the following via same:

James W. Schottel, Jr.
Schottel & Associates, PC
906 Olive St., PH
St. Louis, MO 63101
jwsj@schotteljustice.com

Attorneys for Plaintiff

Patricia A. Keck
Damon Phillips
Ty Z. Harden
Keck and Austin, LLC
3140 E. Division
Springfield, MO 65802
pat@kpwlawfirm.com
ty@kpwlawfirm.com

Attorneys for Defendants City of Van Buren, Missouri and
Alonzo Bradwell

                                                      /s/ Portia C. Kayser




                                            Page 8 of 8
